IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1361
                             Filed February 7, 2018


IN THE MATTER OF THE ESTATE OF LESLIE TRUE WILSON, Deceased.

DAVID LANCE WILSON,
     Petitioner-Appellant,

vs.

SUSAN WOODALL FISHER and
JOHN C. WERDEN, Executors,
     Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Patrick H. Tott,

Judge.



      David Wilson appeals a district court order granting summary judgment on

his petition for a declaratory judgment. AFFIRMED.



      Bradley J. Nelson of Norelius Nelson Law Firm, Denison, for appellant.

      Aaron W. Ahrendsen of Eich, Werden & Steger, P.C., Carroll, for appellees.



      Heard by Vogel, P.J., and Potterfield and McDonald, JJ.
                                             2


MCDONALD, Judge.

       David Wilson appeals a district court order granting summary judgment on

his petition for a declaratory judgment. He contends a genuine issue of material

fact existed and the court therefore erred in granting summary judgment. He

alternatively argues the district court abused its discretion in declining to reserve

ruling pending further discovery.

                                             I.

       Leslie Wilson and Susan Woodall Fisher were same-sex partners. They

were married in Colorado sometime before November 6, 1991.1 On November 6,

1991, Leslie executed her last will and testament. Under the will, Susan was to

receive Leslie’s entire estate. Leslie’s brother, David, was listed as the successor

beneficiary.

       Leslie passed away in March 2014.               In December, Susan filed an

application for probate of a foreign probated will in the Iowa District Court for

Crawford County.       The district court admitted Leslie’s will into probate and

appointed the appellees as personal representatives of the Iowa estate. Susan

subsequently filed an election to take under the will as Leslie’s surviving spouse.

In June 2015, the personal representatives executed and recorded a court officer




1
  Same-sex marriages were not recognized in Colorado until October 2014. See Craig v.
Masterpiece Cakeshop, Inc., 370 P.3d 272, 277 n.1 (Colo. App. 2015). However, the
parties stipulated in their pleadings that “Susan . . . and Leslie . . . were married in the
state of Colorado” prior to that time. We need not address the issue of whether the parties
were legally married in Colorado because it is immaterial to our resolution of the case. If
they were not legally married under Colorado law, then Iowa Code section 633.271(1)
(2016) does not apply, and we would affirm. Under the analysis used in this opinion, which
assumes without deciding they were legally married, we also affirm.
                                        3


deed conveying an undivided one-half interest in real property owned by Leslie at

the time of her death to Susan.

      In January 2016, David filed a petition for a declaratory judgment. He

alleged that after Leslie executed her will Susan and Leslie “dissolved” their

marriage and they “never cohabited again and never remarried.” Pursuant to Iowa

Code section 633.271(1), he argued such dissolution acted as a revocation of all

provisions in the will in favor of Susan. In her answer, Susan denied her and

Leslie’s marriage was ever dissolved.

      The representatives moved for summary judgment. In his subsequent

statement of disputed facts, David alleged, among other things, Susan and Leslie

terminated their relationship and divided their assets in 2005. David also moved

the court to reserve ruling on the summary-judgment motion pending the

completion of discovery. The district court denied David’s motion to reserve ruling

and granted the representatives’ motion for summary judgment. In doing so, the

court concluded the terms “divorce” and “dissolution” as used in section 633.271

are synonymous. As noted, David appeals.

                                        II.

      “We review a district court ruling granting a motion for summary judgment

for correction of errors at law.” Plowman v. Fort Madison Cmty. Hosp., 896 N.W.2d

393, 398 (Iowa 2017) (quoting Estate of Gray ex rel. Gray v. Baldi, 880 N.W.2d

451, 455 (Iowa 2016)). Summary judgment is appropriate when “there is no

genuine issue as to any material fact and . . . the moving party is entitled to

judgment as a matter of law.” Iowa R. Civ. P. 1.981(3). “We . . . view the record

in the light most favorable to the nonmoving party and will grant that party all
                                            4

reasonable inferences that can be drawn from the record.” Plowman, 896 N.W.2d

at 398 (ellipsis in original) (quoting Baldi, 880 N.W.2d at 455). “Summary judgment

is appropriate if the only conflict concerns the legal consequences of undisputed

facts.” Id. (quoting Peppmeier v. Murphy, 708 N.W.2d 57, 58 (Iowa 2005)). We

also review the district court’s interpretation of a statute for legal error. DuTrac

Cmty. Credit Union v. Hefel, 893 N.W.2d 282, 289 (Iowa 2017). The denial of a

motion requesting a continuance to permit discovery is reviewed for an abuse of

discretion. Bitner v. Ottumwa Cmty. Sch. Dist., 549 N.W.2d 295, 302 (Iowa 1996).

                                           III.

       David correctly argues “[t]his case hinges on the interpretation of Iowa Code

section 633.271.” David does not dispute the facts that (1) Leslie and Susan were

married and (2) they were never officially divorced. His argument on appeal is that

the terms “divorce” and “dissolution” as used in section 633.271 have separate

meanings and a genuine issue of material fact exists as to whether Leslie and

Susan’s marriage was “dissolved” as a result of their actions and conduct.

       Iowa Code section 633.271(1), entitled “Effect of divorce or dissolution,”

provides: “If after making a will the testator is divorced or the testator’s marriage is

dissolved, all provisions in the will in favor of the testator’s spouse . . . are revoked

by the divorce or dissolution of marriage, unless the will provides otherwise.” In

determining whether any genuine issue of material fact exists concerning David’s

petition for a declaratory judgment, we must decide whether the terms “divorced”

and “dissolved” have the same or distinct meanings. The parties appear to agree

that if the terms have the same meaning, then no genuine issue as to any material

fact existed and summary judgment was therefore properly granted. If, on the
                                           5


other hand, the terms have differing meanings, then whether or not Susan and

Leslie’s actions regarding their relationship amounted to a dissolution of their

marriage would be a genuine issue of material fact rendering summary judgment

inappropriate.

       In interpreting a statute, “[w]e start with the often-repeated goal of statutory

interpretation which is to discover the true intention of the legislature.” Gardin v.

Long Beach Mortg. Co., 661 N.W.2d 193, 197 (Iowa 2003). The “first step in

ascertaining the true intention of the legislature is to look to the statute’s language.”

Id. “If the statute is unambiguous, we look no further than the statute’s express

language.” Kay-Decker v. Iowa State Bd. of Tax Review, 857 N.W.2d 216, 223

(Iowa 2014) (quoting Rolfe State Bank v. Gunderson, 794 N.W.2d 561, 564 (Iowa

2011)). “If, however, the statute is ambiguous, we inquire further to determine the

legislature’s intent in promulgating the statute.” Id. “A statute is ambiguous when

reasonable persons could disagree as to its meaning.” Naumann v. Iowa Prop.

Assessment Appeal Bd., 791 N.W.2d 258, 261 (Iowa 2010). When a statutory

term is not defined by the legislature, we look to prior decisions of the courts,

similar statutes, the dictionary, and common usage. Kay-Decker, 857 N.W.2d at

223 (citing Gardin, 661 N.W.2d at 197).

       The Iowa Probate Code, chapter 633, does not define either of the subject

terms. The statute in which the terms are included, however, refers to the terms

in the context of dissolution of marital and domestic relations, which the legislature

addresses in Iowa Code chapter 598. See Iowa Code § 633.271(1); see also In

re Marriage of Thatcher, 864 N.W.2d 533, 538 (Iowa 2015) (“Iowa Code chapter

598 governs the dissolution of marriage.”).        Chapter 598 expressly defines a
                                             6


“dissolution of marriage” as “a termination of the marriage relationship.” Iowa Code

§ 598.1(2). The legislature has expressly directed that the term “dissolution of

marriage” “shall be synonymous with the term ‘divorce.’” Id. (emphasis added);

see also State v. Klawonn, 609 N.W.2d 515, 522 (Iowa 2000) (“[W]e have

interpreted the term ‘shall’ in a statute to create a mandatory duty, not discretion.”);

cf. Colo. Rev. Stat. § 14-10-103(2) (“Whenever any law of this state refers to or

mentions divorce . . . , said law shall be interpreted as if the words dissolution of

marriage . . . were substituted therefore.”).

       Based on this express direction by the legislature, we conclude the terms

“divorced” and “dissolved” as used in section 633.271(1) carry the same

meaning—the statute uses the terms in the context of marital relations, and the

legislature has expressly defined those terms in the context of marital relations to

be synonymous.2 In Iowa, a divorce or dissolution of marriage may only be

decreed by a court upon evidence “that there has been a breakdown of the

marriage relationship to the extent that the legitimate objects of matrimony have

been destroyed and there remains no reasonable likelihood that the marriage can


2
  In 1970, our legislature enacted a no-fault dissolution-of-marriage standard. See 1970
Iowa Acts ch. 1266; In re Marriage of Williams, 199 N.W.2d 339, 341 (Iowa 1972); cf. Iowa
Code §§ 598.8–.9 (1966) (providing fault-based grounds for divorce). Prior to this
enactment, chapter 598 referred to the termination of a marital relationship as a “divorce.”
See generally Iowa Code ch. 598 (1966). In the new, no-fault dissolution statute, the
legislature defined “dissolution of marriage” as “a termination of the marriage relationship”
and directed that such term “shall be synonymous with the term ‘divorce.’” 1970 Iowa Acts
ch. 1266, § 2(1). Section 633.271, which was previously entitled “Effect of Divorce,” was
amended in 1972 to add the dissolution language reflected in the new dissolution statute
to the title and substance of the corresponding probate statute. Compare 1972 Iowa Acts
ch. 1128, § 4, with Iowa Code § 633.271 (1971). The addition of this language to section
633.271 indicates a legislative direction that these two statutes be read together.
Accordingly, because the terms have the same meaning under chapter 598, it follows that
they have the same meaning under section 633.271.
                                           7

be preserved.” Iowa Code § 598.17(1); see also In re Weems’ Estate, 139 N.W.2d

922, 924 (Iowa 1966) (“[W]e know of no such thing as a common law divorce . . .

.”). Similarly, in Colorado, courts shall decree a dissolution of marriage when,

among other things, “[t]he court finds the marriage is irretrievably broken.” Colo.

Rev. Stat. § 14-10-106(1)(a)(II).      David’s statement of disputed facts and

supporting affidavits did not allege the marriage was ever officially dissolved upon

these grounds. It is undisputed that no decree has ever been entered dissolving

Susan and Leslie’s marriage. The facts which David argues are in dispute are

legally immaterial to the issue of whether Susan and Leslie’s marriage was

dissolved. We affirm the district court’s grant of summary judgment.

       Next, David contends the district court abused its discretion in denying his

motion to reserve ruling pending the completion of discovery. “A party seeking a

continuance under rule 1.981(6) must ‘state reasons why facts essential to justify

a resistance cannot be presented.’” Good v. Tyson Foods, Inc., 756 N.W.2d 42,

46 (Iowa Ct. App. 2008) (quoting Bitner, 549 N.W.2d at 301). “The party must ‘set

forth by affidavit . . . what additional information is needed to resist the motion.’”

Id. (quoting Bitner, 549 N.W.2d at 301).

       David’s affidavits and other materials supporting his resistance to the

summary-judgment motion reveal he desired to pursue information regarding

Leslie and Susan’s relationship and alleged separation. As noted above, this

information was legally irrelevant to the applicability of Iowa Code section

633.271(1). We conclude the district court did not abuse its discretion by denying

David’s motion to reserve ruling pending further discovery. Cf. id. at 46–47.

                                         IV.
                                        8


      We affirm the district court’s denial of David’s motion to reserve ruling

pending further discovery and grant of summary judgment in favor of the appellees.

      AFFIRMED.